Citation Nr: 0524156	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  01-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected idiopathic edema of the lower extremities.  

2.  Entitlement to service connection for claimed 
hypertension and the residuals of a stroke to include as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to July 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision that denied an 
increased rating for the service-connected idiopathic edema 
of the lower extremities.  

In January 2004 the veteran's file was permanently 
transferred from the Newark, New Jersey RO to the Baltimore, 
Maryland, RO.  

In a November 2004 rating action, the RO denied the veteran's 
application to reopen his claim of service connection for 
hypertension and the claim of service connection for stroke 
residuals.  

In this case, the veteran has argued that these 
cardiovascular conditions are related to her service-
connected vascular disease, namely, idiopathic edema of the 
lower extremities.  

While the veteran did not include these issues in her Notice 
of Disagreement, in her Substantive Appeal, she noted her 
desire to appeal all previously submitted claims to include 
circulatory conditions.  

Given the assertions advanced by the veteran in connection 
with her claim for increase, the Board finds these other 
matters to be inextricably intertwined with that matter, as 
reflected on the preceding page.  

The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  See, Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

In this case, the veteran seeks a compensable evaluation for 
her service-connected idiopathic edema of the lower 
extremities.  

The Board notes that the veteran was last examined for VA 
purposes in October 2002; however, no assessment was offered 
regarding the current severity of the service-connected of 
idiopathic edema of the lower extremities.  

In addition, given the veteran's recent assertions regarding 
nature of her symptoms attributable to the service-connected 
disability, a VA examination should be performed to determine 
the nature and likely etiology of the claimed hypertension 
and any stroke residuals.  

It also appears that the veteran may be receiving ongoing VA 
treatment for her service-connected disability.  Any 
additional records referable to recent treatment for the 
service-connected disability should be obtained.  

Finally, the Board notes that the record contains the 
veteran's recently obtained Social Security Administration 
(SSA) disability decision dated in March 2003, but no medical 
evidence or supporting documentation has been associated with 
the veteran's claims file.  

As these records are relevant to the claim at issue in this 
appeal, VA has a duty to assist in gathering complete SSA 
records when put on notice that the veteran is receiving 
those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
the veteran's treatment for lower leg 
edema at the Washington and East Orange 
VA Medical Centers for the period from 
2002 to the present.  

2.  The RO also should take appropriate 
steps to request any medical records and 
documents regarding the veteran's claim 
for Social Security Administration 
disability benefits filed in or around 
1999.  

3.   The veteran should then be afforded 
a VA examination to determine the current 
severity of his service-connected 
idiopathic edema of the lower extremities 
disability and the nature and likely 
etiology of the claimed hypertension and 
stroke residuals.  The entire claims file 
must be made available to the 
physician(s) designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to the whether the veteran has 
current disability manifested by 
hypertension or stroke residuals that is 
due to disease or injury in service or is 
caused or aggravated by her already 
service-connected disability.  

4.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the claim for 
increase in light of the applicable 
rating criteria.  In addition, the RO 
should review the matters of service 
connection for hypertension and the 
residuals of a stroke based on the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  They should be given a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




